Title: To Benjamin Franklin from James Lovell, 4 May 1780
From: Lovell, James
To: Franklin, Benjamin


Hond Sir
May 4th 1780
I cannot write with official authority nor have I time to enlarge now upon our public affairs owing to the particular Circumstances of the Mass: Delegation which forces me to attend in Congress and the Vessel will probably sail before our Adjournment this Afternoon. I refer you to the Journals & Gazettes together with Mr. Robert Mease’s Conversation. It is not necessary that I should recommend this Gentleman to your Civilities: your Knowledge of his Family, and his present Care to forward Pacquets to you, both secure for him your Attentions.
We have had no Letter from you since one of Sepr. 30th. read Feb. 23d. nor have we at any Time recd. a Copy of the Instrument annulling the 11th. and 12th. articles the publication of which articles in our Newspapers make some public proceedg. here necessary in regard to the Annullment. It was some time in Novr. —78 as appears by the Copies of some Letters delivered by Mr Adams the originals of which did not come to hand.
Our Affairs at the Southward are to be judged of by the Gazettes. We 11. 14. 8. 12. 1. 3. 27. 13. 11. 17. 6. We have a very good Prospect that the late War between 3. 6. 18. 23. 3. 4. 13. 6. 14. 24. 18. 13. 16. 26. 4. 23. 3. 4 is the last that will spring up between those Tribes. They have convinced each other by every Skirmish that they ought to be in perpetual Amity on the Ground of reciprocal Benefits.
I do not feel easy till I have my Pacquets on Board. If I have Time I will again write to you by the same opportunity more largely.
Be assured of my greatest Respect for your Character and my sincerest Wishes for your Prosperity being, Sir, your Friend and most humble Servant
James Lovell
 
Addressed: Honorable/ Doctor Franklin/ Minister plenipory./ of the United States/ of America/ in/ France/ favd by/ Mr. Mease
Endorsed: J Lovell May 4. 80 / Lovel
